DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamo et al. (U.S. Patent 4,738,227), hereinafter “Kamo”.
Regarding claim 1, Kamo discloses an internal combustion engine (10) provided with a cylinder (shown in figure 1), wherein: at least a part of a surface constituting a reaction chamber of the cylinder is made of a different material (60, plasma sprayed Zirconia, column 5, lines 42-54) which is different from a material for a part excluding the reaction chamber of the cylinder (cylinder liner is made from cast iron, column 5, lines 42-54).

Regarding claim 3, Kamo discloses the internal combustion engine according to claim 1, wherein: the cylinder includes a cylinder bore and a piston (13) housed in the cylinder bore; and the different material is fitted in an inner circumferential surface of the cylinder bore (inner circumferential surface of liner 12).
Regarding claim 4, Kamo discloses the internal combustion engine according to claim 3, wherein: a space (figure 1 shows that a space for a coolant channel that is provided between the block 11 and the plasma layer 60) is provided between the inner circumferential surface of the cylinder bore and the different material.
Regarding claim 5, Kamo discloses the internal combustion engine according to claim 4, wherein: the space (coolant channel is circumferential) is provided annularly along the inner circumferential surface of the cylinder bore.
Regarding claim 6, Kamo discloses the internal combustion engine according to claim 1, wherein: the different material is a higher heat-insulative material (Zirconia is a higher insulated material than cast iron) than the part excluding the reaction chamber of the cylinder.


Regarding claim 8, Kamo discloses the internal combustion engine according to claim 7, wherein: an inner surface (inner surface of 70) of the external reaction chamber is a higher heat-insulative material (column 6, lines 58 – column 7, line 11) than the part excluding the external reaction chamber of the cylinder. Examiner notes that silicon nitride is used which has a higher heat-insulative characteristics compared to Zirconia.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	9/29/2021